UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-4531


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JAMES EDWARD RUSSELL, III, a/k/a Tattoo,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Richard L. Voorhees, Senior District Judge. (5:16-cr-00013-RLV-DCK-1)


Submitted: April 19, 2018                                         Decided: April 23, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lynne Louise Reid, L.L. REID LAW, Chapel Hill, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Edward Russell, III, pled guilty to conspiracy to distribute and possess with

intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A),

846 (2012). The district court sentenced Russell to a 188-month term of imprisonment, a

sentence that fell at the high end of the Sentencing Guidelines range. His counsel filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967) questioning whether the district

court imposed a procedurally reasonable sentence because it did not meaningfully consider

his nonfrivolous arguments for a downward departure or variance. Russell did not file a

pro se supplemental brief and the Government did not file a brief. After a careful review

of the record, we affirm.

       We review a sentence for reasonableness, applying an abuse of discretion standard.

Gall v. United States, 552 U.S. 38, 41 (2007); see also United States v. Blue, 877 F.3d 513,

517 (4th Cir. 2017). In so doing, we examine the sentence for “significant procedural

error,” including “failing to calculate (or improperly calculating) the Guidelines range,

treating the Guidelines as mandatory, failing to consider the 18 U.S.C. § 3553(a) factors,

selecting a sentence based on clearly erroneous facts, or failing to adequately explain the

chosen sentence.” Gall, 552 U.S. at 51. “[T]o satisfy the procedural prong of our review,

the district court must . . . consider the defendant’s nonfrivolous arguments for a downward

departure, impose an individualized sentence based on the characteristics of the defendant

and the facts of the case, and explain the sentence chosen.” Blue, 877 F.3d at 517-18.

       We have reviewed the record and conclude that the sentence is procedurally

reasonable. The district court properly calculated the advisory Guidelines range and

                                             2
sufficiently explained the sentence. The district court adequately considered Russell’s

nonfrivolous arguments for a downward departure or variance, outlined his particular

history and characteristics, and determined that his criminal history and the seriousness of

his offense drove its sentencing decision to the high end of the Guidelines range. See Blue,

877 F.3d at 518-19. Accordingly, there was no procedural error in the district court’s

sentence.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore affirm Russell’s conviction and

sentence. This court requires that counsel inform Russell, in writing, of the right to petition

the Supreme Court of the United States for further review. If Russell requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Russell.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              3